The instant Notice of Allowance supersedes the prior Notice of Allowance (01/27/2022).

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a control system configured to control a surgical robot by a surgeon console remote from the surgical robot, comprising the recited elements, including the control system being configured to receive one or more state signal associated with a plurality of instruments, each of the plurality of instruments being attachable to the surgical robot, the one or more state signal indicating:  a selectability of each of the plurality of instruments for control by the surgeon console, and a control mode of each of the plurality of instruments from a group of modes, the group of modes comprising: a manipulation mode in which an instrument of the plurality of instruments is controllable by the surgeon console, and a selection mode in which an instrument of the plurality of instruments is selectable for control by the surgeon console (as recited in claims 1, 19, and 20).
Note that the recited “state signal” indicates both “a selectability of each of the plurality of instruments for control by the surgeon console” (step 352) and “a selection mode [as one sort of control mode] in which an instrument of the plurality of instruments is selectable for control by the surgeon console” (step 354).  In other words, the recited state signal comprises two distinct signals (e.g., state indications, information, or data), the first signal indicating whether an instrument can be selected to be in the select mode (i.e., selectability) and the second signal indicating whether that instrument is actually in the select mode (as opposed to the manipulation mode).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792